Citation Nr: 1307504	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right thigh scar. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder with insomnia. 

3.  Entitlement to service connection for residuals of a gunshot wound of the left thigh. 

4.  Entitlement to service connection for shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


REMAND

The Veteran served on active duty from April 1998 to March 2001 and from June 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In May 2009, the Board remanded the claim to clarify what type of hearing on appeal the Veteran had requested and to arrange for such a hearing.  The RO attempted to schedule the Veteran for a hearing before the Board in September 2009, but was informed by the Veteran in an August 2009 statement that he would not be able to attend the hearing because he was incarcerated in a federal prison.  The Veteran also specifically requested that he be afforded a teleconference hearing or that his hearing be "postponed indefinitely" until his release from prison.  The RO did not respond to the Veteran's request, but there is a notation on the Veteran's letter from the decision review officer that the Veteran's request to reschedule was denied and that his hearing could not be postponed indefinitely.

In July 2010 the Board remanded the claim again to clarify whether the Veteran was incarcerated and to either arrange for the requested hearing in coordination with the facility in which he was incarcerated, or to notify the Veteran that 38 C.F.R. § 20.700 provides for three alternative options if arrangements could not be made for the Veteran to attend a videoconference hearing.

The RO contacted the incarcerating facility in October 2010 and learned that a videoconference from the facility could not be arranged.  In an October 2010 letter, the RO notified the Veteran of his alternative options.

An October 2012 Inmate Locator search result indicated that the Veteran was to be released in early March 2013.  Consequently, in a January 2013 letter, the Board again asked the Veteran to clarify whether he wanted to attend a hearing before the Board.  The letter provided a list of available hearing options.  The Veteran's response was received by the Board in February 2013, indicating that he wanted to appear at a hearing before a Veterans Law Judge of the Board at his local Regional Office.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is again required.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2012), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

